Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species III (Fig.3), sub-species A (Fig. 13-17), sub-sub-Species 1 (Fig. 10A), sub-sub-sub-species b (Fig. 15B) in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 -15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites in line 11“..the distal end of the pin contacting the first surface of the focus ring is indefinite. In line 7 says “.. the distal end being configured to selectively contact the fisrt surface portion of the focus ring”. Is the distal end contacting to different places of the first surface? Appropriate correction is required.

Claims 2-7 are also rejected being dependent on rejected claim 1.

Claim 8 recites in line 6 “..selectively contact the groove” but in line 10 recites “the pin contacting the pin” are indefinite as it is not clear how selective it is. Appropriate correction is required.

Claim 8 recites “the vacuum process chamber” which has antecedent issue.

Claims 9-15 are also rejected being dependent on rejected claim 8.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-5, 8-12 are rejected under 35 U.S.C. 103 as being obvious over Mosden et al (US 2005/0205209 A1) in view of Genetti et al (US 2017/0117172 A1).


Regarding claims 1, 8-10: Mosden teaches in abstract and Fig. 1A about a focus ring adjustment assembly of a system for processing workpieces under vacuum, the focus ring extending along a vertical direction between an upper side and a lower side, the lower side having a first surface portion and a second surface portion, the first surface portion being vertically above the second surface portion, the focus ring adjustment assembly comprising:
a pin 138 extending between a proximal end and a distal end, the distal end being configured to selectively contact the first surface portion of the focus ring; and an actuator [0008] operable to move the pin along the vertical direction between an extended position and a retracted position,
wherein the extended position of the pin is associated with the distal end of the pin contacting the first surface of the focus ring, and the focus ring being accessible for removal by a workpiece handling robot from a vacuum process chamber (abstract).

Mosden does not explicitly talk about actuator operable to move the pin along the vertical direction between an extended position and a retracted position.

However Genetti teaches in [0014], [0089], [0091], Fig. 5A-5B about actuator 204 operable to move the pin 202 along the vertical direction between an extended position and a retracted position.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Genetti’s teachings to Mosden’s device to remove and replace damaged 

Regarding claims 2, 12: Mosden teaches in abstract and Fig. 1A wherein the focus ring is positioned vertically higher along the vertical direction when the pin is in the extended position relative to when the pin is in a retracted position.

Regarding claim 4: Genetti teaches in para 89, 91, Fig. 5A-5B further comprising a rotary actuator 202 configured to selectively rotate the pi 202n, wherein rotation of the pin through a predefined locking angle secures the focus ring to the pin.

Regarding claims 5, 11: Genetti teaches in Fig. 5A-5B wherein the pin has a main body portion and a flange portion, the main body portion extending between the proximal end (of a wrist plate 702) and the distal end (finger assembly 710), the flange portion being spaced apart from the distal end of the pin and extending outwardly from the main body portion,
wherein the flange portion is configured to contact a transition surface portion positioned vertically between the first surface portion and the second surface portion of the focus ring when the distal end of the pin is contacts the first surface portion of the focus ring.


Claims 3, 13 are rejected under 35 U.S.C. 103 as being obvious over Mosden et al (US 2005/0205209 A1) in view of Genetti et al (US 2017/0117172 A1) in view of Semes et al. (KR 10-2011-0080811 applicant provided prior art)

Regarding claims 3, 13: Semes teaches para 17-18, 25, Fig. 1-3 about wherein the focus ring comprises a backside annular groove 115.

Allowable Subject Matter
Claims 6, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “a support plate positioned within the vacuum process chamber;
a floating coupling fixed to the proximal end of the pin, the floating coupling being slidably supported by the support plate such that the floating coupling is movable relative the support plate in a horizontal direction,
wherein the actuator is configured to move the support plate along the vertical direction between a raised position and a lowered position to move the pin between the extended position and the retracted position, the raised position of the support plate being associated with the extended position of the pin and the lowered position of the support plate being associated with the retracted position of the pin” in combination with other limitations as a whole.

Claims 7, 15 are also allowable being dependent on allowable claims 6, 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897